IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                   NO. 2017-CA-00591-COA

                                   CONSOLIDATED WITH

                                   NO. 2015-CA-01280-COA

IN RE ESTATE OF RAE C. SAGET: KAPPI                                             APPELLANT
SAGET JEFFERS

v.

KORRI SAGET                                                                       APPELLEE

DATE OF JUDGMENT:                             03/30/2017
TRIAL JUDGE:                                  HON. MARIE WILSON
COURT FROM WHICH APPEALED:                    WARREN COUNTY CHANCERY COURT
ATTORNEY FOR APPELLANT:                       DAVID M. SESSUMS
ATTORNEY FOR APPELLEE:                        WREN CARROLL WAY
NATURE OF THE CASE:                           CIVIL - WILLS, TRUSTS, AND ESTATES
DISPOSITION:                                  AFFIRMED - 04/03/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE LEE, C.J., FAIR AND GREENLEE, JJ.

       GREENLEE, J., FOR THE COURT:

¶1.    This appeal arises from Kappi Saget Jeffers challenging the validity of changes made

by her mother, Rae Saget, to beneficiary designations for four of her mother’s investment

accounts, and her mother’s will. The issue before us is the validity of her mother’s changes

to the beneficiaries for the investment accounts. The issue of the will’s validity is not before

this Court.1 Following the trial on the will’s validity, the parties agreed that the necessary



       1
           The issue of the will’s validity was tried before a jury, which resulted in a mistrial.
proof was before the court and a final judgment should be entered regarding the beneficiary

designations for the investment accounts. In her final judgment, the chancellor found that

Rae possessed the capacity to make the changes to her investment-account beneficiaries. The

chancellor also found that Kappi failed to prove undue influence by clear and convincing

evidence. Concerning the allegation that Korri Saget, Kappi’s sister, had unduly influenced

Rae, the chancellor did not find that the required confidential relationship existed between

Korri and Rae. Rather, the chancellor discussed the testimony presented on whether a

confidential relationship existed. Kappi appeals from this decision. Finding no error, we

affirm.

                                 STATEMENT OF FACTS

¶2.       Rae died on January 6, 2014 in Vicksburg, Mississippi. Her husband predeceased her,

and Rae was survived by her two children Kappi and Korri. Kappi lived in Vicksburg, and

Korri lived in Houston, Texas. At the time of her death, Rae owned four investment

accounts.

¶3.       Rae opened these four investment accounts with Kerry Ricks at Morgan Stanley

Financial Service Company in 2006. One of these accounts, an Individual Retirement

Account (IRA), required at least one named beneficiary. Rae named her daughters as equal

beneficiaries. The other three accounts, known as Transfer-on-Death (TOD) accounts, did

not require a named beneficiary, but rather that Rae designate to whom the money was to be




                                               2
transferred upon her death.2 Rae designated that the money in these accounts should transfer

to both daughters equally upon her death.

¶4.    For the next eight years—from 2006 until her death—Ricks assisted Rae with her

Morgan Stanley accounts, usually speaking with her about her investments twice a year. On

August 22, 2012, Rae called Ricks and gave him instructions to remove Kappi as a

beneficiary on the IRA and to remove her as a transferee (beneficiary) upon death from the

other three accounts. Later that same day, Rae arrived alone in Rick’s office and signed the

required paperwork, removing Kappi from all four of her Morgan Stanley accounts. Rae died

over a year later on January 6, 2014.

                              PROCEDURAL HISTORY

¶5.    On February 18, 2014, Korri filed a petition to probate Rae’s will followed by Kappi’s

“Answer to Petition to Probate Will and Counter-Complaint to Set aside Conveyance of

Personal Property and for recovery of Assets.” In her answer and counter-complaint, Kappi

alleged that Rae’s 2012 will was invalid because Rae lacked testamentary capacity and the

will was a product of undue influence, requesting a trial by jury on that issue. She also

alleged that Rae lacked capacity to put Korri’s name as the sole beneficiary and that the

change in beneficiary was a product of undue influence. The issue of the will’s validity was




       2
         For the remainder of this opinion, the IRA account and TOD accounts are
collectively referred to as “investment accounts.”

                                             3
tried before a jury and resulted in a mistrial.3

¶6.    Additionally, the parties agreed that the evidence presented to the jury during the will

contest was the same evidence involved in Kappi’s assertion that the change in investment-

account beneficiaries was a product of undue influence. Therefore, the attorneys, presenting

no more evidence, agreed that a judgment could be entered regarding the investment

accounts. Accordingly, the chancellor entered a “Final Judgment” denying Kappi’s petition

for the recovery/collection of assets and the counterclaim to set aside the conveyance of

personal property and for recovery of assets. This judgment previously was appealed wherein

this Court found that the “Final Judgment” was not certified pursuant to Rule 54(b) and

dismissed the appeal for lack of jurisdiction.4

¶7.    On March 30, 2017, the chancellor amended her final judgment to include a Rule

54(b) certification and again denied Kappi’s petition for the recovery/collection of assets and

counterclaim to set aside the conveyance of personal property and for recovery of assets.

This appeal followed.

                                STANDARD OF REVIEW


       3
         The record reflects that the final judgment that was appealed is the “Amended Final
Judgment” dated March 30, 2017, which discusses only the four investment accounts and
explicitly states: “The validity of the last will was submitted to a jury which resulted in a
mistrial. It is not an issue presently before the court.”
       4
        The 2015 appeal was dismissed on March 21, 2017. See Jeffers v. Saget, 235 So.
3d 103 (Miss. Ct. App. 2017). After dismissal, the chancellor amended the judgment to
include a Rule 54 certification, and the present appeal was brought. Therefore, the 2015
appeal and present appeal were “consolidated” for record purposes.

                                               4
¶8.    “This Court reviews the chancellor’s decisions under an abuse of discretion standard.”

Estate of McCorkle v. Beeson, 27 So. 3d 1180, 1184 (¶11) (Miss. Ct. App. 2009). Under this

standard, this Court will not “disturb a chancellor’s findings of fact unless those findings are

manifestly wrong, clearly erroneous, or an erroneous legal standard was applied.” In re

Estate of Hart, 20 So. 3d 748, 752 (¶10) (Miss. Ct. App. 2009) (internal quotations omitted).

Therefore, “[i]f the Chancellor’s findings are supported by substantial, credible evidence in

the record, this Court will not reverse.” Wright v. Roberts, 797 So. 2d 992, 997 (¶14) (Miss.

2001). This is similarly true “whether the fact be found expressly or by necessary

implication” and “whether the finding of fact relates to an evidentiary fact or . . . ultimate

fact.” Spain v. Holland, 483 So. 2d 318, 320 (Miss. 1986). Therefore, “where a chancellor

does not make explicit findings, this Court on appeal will assume all disputed issues were

resolved in favor of the appellees.” Ross v. Brasell, 511 So. 2d 492, 495 (Miss. 1987).

However, issues of law are reviewed de novo. In re Estate of Hart, 20 So. 3d at 752 (¶10).

                                       DISCUSSION

¶9.    Kappi raises three issues on appeal. First, she argues that the chancellor erred in

finding that she, as the contestant, had the burden of proving undue influence. Secondly, she

argues that the chancellor erred by not finding that once a confidential relationship was found

between Korri and Rae, a presumption of undue influence arose. Thirdly, she argues that the

chancellor erred in applying an incorrect legal standard regarding the presumption of undue

influence. Finding that the chancellor’s determination was not manifestly in error, we affirm.


                                               5
¶10.   “Mississippi law is well-settled regarding . . . confidential relationships and undue

influence.” Wheeler v. Wheeler, 125 So. 3d 689, 693 (¶12) (Miss. Ct. App. 2013). This law

applies equally to testamentary and inter vivos gifts. Id. When asserting undue influence, the

initial burden is on the contestant/plaintiff to show “by clear and convincing evidence, the

existence of a confidential relationship between a grantor and a defendant grantee[.]” Howell

v. May, 983 So. 2d 313, 318 (¶14) (Miss. Ct. App. 2007). The supreme court has stated that

such a “confidential relationship arises when a dominant, over-mastering influence controls

over a dependent person or trust, justifiably reposed.” Wright v. Roberts, 797 So. 2d 992, 998

(¶17) (Miss. 2001). Once the existence of a confidential relationship is shown, a presumption

of undue influence arises, and “the burden of proof shifts to the beneficiary/grantee to show

by clear and convincing evidence that the gift was not the product of undue influence.” Id.

at (¶16). Further, the supreme court has enumerated several factors to be considered when

determining the existence of the confidential relationship:

       (1) whether one person has to be taken care of by others, (2) whether one
       person maintains a close relationship with another, (3) whether one person is
       provided transportation and has their medical care provided for by another, (4)
       whether one person maintains joint accounts with another, (5) whether one is
       physically or mentally weak, (6) whether one is of advanced age or poor
       health, and (7) whether there exists a power of attorney between the one and
       another.

In re Estate of Lane, 930 So. 2d 421, 425 (¶13) (Miss. Ct. App. 2005) (quoting In re Dabney,

740 So. 2d 915, 919 (¶12) (Miss. 1999)).

¶11.   In the present case, Kappi asserts that the chancellor found that the required


                                              6
confidential relationship existed, and, therefore, the burden shifted to Korri to prove the non-

existence of her undue influence over Rae. However, Kappi’s assertion is neither supported

by the evidence nor the record. The chancellor did not make a finding that Kappi had proven

the required confidential relationship existed between Rae and Korri.5 Moreover, in her

judgment, the chancellor discussed and analyzed all seven of the Lane factors. From this

analysis it is apparent that there was a lack of clear and convincing evidence of the existence

of the required confidential relationship.

¶12.   The chancellor, in her discussion of the Lane factors, found that: (1) insufficient

evidence was produced to show Rae was taken care of by others; (2) Rae and Korri had a

close relationship; (3) insufficient evidence was produced to show Rae was provided

transportation or medical care by others; (4) Rae and Korri maintained a joint bank account;

(5) Rae was not physically or mentally weak as she “knew what she wanted and was very

clear about it;” (6) Rae was in poor health; and (7) there was no power of attorney. These

determinations by the chancellor were supported by substantial evidence. We further note

that Korri resided in Houston, Texas and Rae continued to live in Vicksburg, Mississippi

until her death—over a year after the changes were made to the investment account

designations. The chancellor was correct in not making a finding that clear and convincing

evidence showed that Korri had exerted the required confidential relationship over Rae. The


       5
         The chancellor’s “Amended Final Judgment” does not find that a confidential
relationship existed nor does it explicitly state that Kappi failed to prove a confidential
relationship by clear and convincing evidence.

                                               7
chancellor went further, finding that there was no undue influence exerted upon Rae in

changing the beneficiaries on the investment accounts.

¶13.   During the hearing on the matter, the chancellor heard from several witnesses

including some of Rae’s family and friends. The chancellor found that there was conflicting

testimony as to whether Rae was taken care of by others and whether Rae was provided

transportation and medical care by others. Therefore, it was the chancellor’s job as trier of

fact to determine which version she found more credible. LeBlanc v. Andrews, 931 So. 2d

683, 689 (¶19) (Miss. Ct. App. 2006).

¶14.   While the record clearly shows that Rae was in poor health, having had numerous

surgeries and health issues, the record also indicates that she was a strong-willed woman who

“knew what she wanted and was very clear about it.” Several non-family witnesses who

spoke with Rae on the day she made the changes to the investment account beneficiaries

testified that Rae appeared neither physically nor mentally weak. One such witness, Mittie

Town Warren, a close friend of Rae’s, testified that “[Rae] knew what she had” and that

“[w]hen she made her mind to do something, then that’s what she was going to do and she

did it.” Further, Warren testified that she would see Rae two to three times per week and that

on August 23, 2012, “[Rae] knew exactly what she was doing. Nobody influenced her.”

Notwithstanding the assertion of Kappi on appeal, the chancellor did not find that Korri had

the required confidential relationship with Rae. Furthermore, the chancellor was correct in




                                              8
finding that the beneficiary changes to the accounts were valid.6

                                       CONCLUSION

¶15.   After reviewing the record, we find that the chancellor did not commit manifest error

in not finding that Kappi proved undue influence by clear and convincing evidence. The

chancellor clearly considered and assessed all seven Lane factors for a confidential

relationship. As the chancellor did not find that the required confidential relationship existed,

the presumption of undue influence never arose for Korri to rebut. Therefore, the chancellor

did not commit manifest error in finding that the changes in the investment account

beneficiaries were valid.

¶16.   AFFIRMED.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, CARLTON, FAIR,
WILSON, WESTBROOKS AND TINDELL, JJ., CONCUR.




       6
        Though appellate courts would prefer that trial court judges make explicit findings
on issues we review on appeal, when chancellors make decisions based upon substantial
evidence and discuss the required factors leading to informed decisions, we should not
reverse for form over substance. See Spain v. Holland, 483 So. 2d 318, 320 (Miss. 1989).

                                               9